Citation Nr: 0511346	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected hepatitis.  

2.  Entitlement to a compensable evaluation for the service-
connected dermatitis.  

3.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable, service-connected disabilities pursuant to 38 
C.F.R. § 3.324.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the RO.  

Originally, the issue of an increased, compensable evaluation 
for the service-connected residuals of a hemorrhoidectomy was 
also on appeal.  The Board denied that matter in an October 
2002 decision.  Also in October 2002, the Board remanded the 
remaining issues to the RO for further development of the 
evidence.  



FINDINGS OF FACT

1.  The service-connected hepatitis A developed in service; 
the veteran recovered fully without residual disability or 
recurrence.  

2.  The service-connected d dermatitis is shown to be 
manifested by itching for which he occasionally uses skin 
moisturizing cream and productive of a disability picture 
that more nearly approximates that of itching involving an 
exposed area.  

3.  The claim for a separate 10 percent rating based upon 
having multiple, noncompensable, service-connected 
disabilities has been rendered moot.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected hepatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114 including Diagnostic Code 7345 (2000, 
2004).  

2.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected dermatitis have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118 including Diagnostic Code 7806 (2001, 
2004).  

3.  The claim for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 must be denied by operation 
of law.  38 C.F.R. § 3.324 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the June 2001 Statement of the Case, the January 
2002 Supplemental Statement of the Case, a November 2002 
letter, and the September 2003 Supplemental Statement of the 
Case, the veteran and his representative have been notified 
of the evidence needed to establish the benefits sought, and 
he has been advised via the November 2002 letter and the 
September 2003 Supplemental Statement of the Case regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By a May 1948 rating decision, the RO granted service 
connection for residuals of a hemorrhoidectomy, dermatitis 
and hepatitis.  The RO assigned a noncompensable (zero 
percent) evaluation to each disability.  

In June 2000, the veteran filed a claim for increase.  

On July 2000 VA medical examination, regarding hemorrhoids, 
the veteran indicated that he "had no trouble."  He denied 
having fecal leakage, thrombosis or loss of sphincter control 
since his hemorrhoidectomy in 1945.  

Regarding hepatitis, the veteran voiced no complaints.  The 
veteran reported that he experienced "yellow jaundice" 
while serving in Italy during World War II.  Apparently, he 
was hospitalized for hepatitis at that time but suffered no 
complications following recovery.  

Regarding dermatitis, the veteran reported occasional rashes 
and intermittent itching associated with the rashes.  He did 
not receive treatment for his skin and indicated that it had 
no impact on his life.  

The examiner noted multiple scab lesions on the veteran's 
back.  Otherwise, there were no rashes or discharge.  Skin 
turgor was normal.  The sphincter was of normal tone; the 
size of the lumen was normal; there were no external 
hemorrhoids or fissures, and there was no blood in the stool.  
The examiner diagnosed hemorrhoidectomy, dermatitis and 
hepatitis.  

By September 2000 rating decision, the RO denied compensable 
ratings for residuals of a hemorrhoidectomy, dermatitis, and 
residuals of hepatitis.  The RO also denied a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  

On September 2003 VA skin examination, the veteran complained 
of intermittently itchy skin.  That condition had been 
present for up to 50 years.  Current treatment included the 
occasional use of skin moisturizing cream.  The veteran had 
never used steroidal or light treatment for his skin 
condition.  He reported using skin moisturizer intermittently 
over the previous 12 months.  

The examiner found no systemic problems or malignant neoplasm 
or uticaria.  The examiner stated that "the extent of this 
disease would theoretically be all of [the veteran's] body, 
which would be 100 percent of [the veteran's] body surface 
area."  

However, the examiner opined that it was most likely that 
none of the veteran's body surface was affected.  There was 
no scarring or disfigurement.  The examiner diagnosed xerosis 
with mild dermatographism as likely as not in service without 
residuals.  

On September 2003 VA examination, the examiner noted that the 
veteran was hospitalized for three to four weeks in service 
due to hepatitis.  There was no history of blood transfusions 
at that time.  

Furthermore, the veteran had no history of drug abuse, no 
history of sharing razorblades or toothbrushes, frequenting 
prostitutes or exposure to combat.  The veteran did undergo a 
blood transfusion in 2003 during coronary artery bypass graft 
surgery.  Throughout the years after service, the veteran had 
no compromise in liver function.  His appetite and weight 
seemed stable.  

On examination, the examiner found no stigmata of chronic 
liver disease, icterus or asterixis was noted.  The examiner 
opined that the veteran probably had hepatitis A in service, 
a condition from which one normally recovered completely.  
Indeed, the examiner indicated that laboratory test results 
confirmed the diagnosis of hepatitis A without residuals.  


Discussion

Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Hepatitis

The veteran's service-connected hepatitis has been rated by 
the RO under the provisions of Diagnostic Code 7345.  
38 C.F.R. § 4.114 (2000, 2004).  

The provisions of 38 C.F.R. § 4.114 involving the liver were 
revised, effective on July 2, 2001.  See 66 Fed. Reg. 29,486- 
29,489 (May 21, 2001).  However, the new rating criteria may 
only be applied to the period of time after their effective 
date.  VAOPGCPREC 3-2000.  

Prior to July 2, 2001, Diagnostic Code 7345, involving 
infectious hepatitis, provided that healed, nonsymptomatic 
infectious hepatitis was noncompensable; where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating was warranted.  

A 30 percent evaluation was assigned when there was minimal 
liver damage, and with associated fatigue and 
gastrointestinal disturbance of a lesser degree and frequency 
than for the 60 percent evaluation, but which necessitates 
dietary restriction or other therapeutic measures.  

A 60 percent disability evaluation was assigned where there 
was moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  

Under the foregoing criteria, a compensable evaluation is not 
warranted.  Id.  The veteran has no hepatitis residuals.  
Indeed, according to the September 2003 VA examiner, the 
veteran likely had hepatitis A during service, and that was 
the sort of hepatitis from which sufferers recovered 
completely.  

A 10 percent evaluation for hepatitis under the old criteria 
would entail demonstrable liver damage with mild 
gastrointestinal disturbance.  Id.  These symptoms have not 
been shown.  

Effective on July 2, 2001, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C) warrants a noncompensable evaluation when 
nonsymptomatic.  

A 10 percent evaluation is warranted when there is 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least one week, but less 
than two weeks, during the past 12-month period.  

A 20 percent evaluation is warranted when the disability is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2004).  

An "incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id., Note (2).

Again, the veteran has no residuals of hepatitis.  A 10 
percent evaluation under the current criteria would entail 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Id.  

The veteran has not complained of these symptoms, and the 
evidence has not reflected such symptomatology.  Again, 
absent the requisite symptomatology, a 10 percent evaluation 
for hepatitis under the new criteria is denied.  Id.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2004) whether or not raised by the veteran, as required by 
Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of hepatitis not contemplated 
in the currently assigned noncompensable rating permitted 
under the Schedule.



Skin

The veteran's service-connected dermatitis has been rated by 
the RO under the provisions of Diagnostic Code 7806.  
38 C.F.R. § 4.118 (2001, 2004).  

During the pendency of this appeal, the rating criteria for 
evaluating skin disabilities were amended.  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  Amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.  

Under the criteria in effect prior to August 30, 2002, a 
noncompensable disability rating was assigned for the 
veteran's skin disability.  A noncompensable disability 
rating was assigned when there was slight, if any, 
exfoliation, exudation or itching, if involving a nonexposed 
surface or a small area; a 10 percent evaluation was assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  

Under the foregoing criteria, the Board finds that a 10 
percent evaluation is for application because it is shown 
that the veteran experiences symptoms that more nearly 
approximate a picture consistent with itching involving an 
exposed surface.  

The rating criteria effective August 30, 2002 provide a 
noncompensable evaluation for dermatitis or eczema when less 
than 5 percent of the entire body or less than 5 percent of 
exposed area is affected, and no more than topical therapy is 
required during the past 12 month period.  

A 10 percent rating is provided when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).

Under the new criteria, higher than a 10 percent evaluation 
is not warranted, as the latest medical evidence reveals that 
less than 20 percent of the body surface is affected.  A 
higher evaluation also requires that more than 20 percent of 
the exposed surface be affected by dermatitis.  Id.  Such 
symptomatology has not been shown.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2004) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of dermatitis not 
contemplated in the currently assigned 10 percent evaluation.  


Compensation under 38 C.F.R. § 3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324.  

The veteran has three service-connected disabilities that 
have been rated as no percent disabling over the years.  A 
review of the evidence reveals that these disabilities do not 
interfere with normal employability.  Indeed, on July 2000 VA 
medical examination, the veteran indicated that he had no 
problems or symptoms resulting from the hemorrhoidectomy in 
service.  

Similarly, the veteran denied any residuals of hepatitis, and 
the VA examiner indicated in September 2003 that the veteran 
had fully recovered from in-service hepatitis without 
residuals.  

As a 10 percent rating has been assigned for the service 
connection skin condition, a separate 10 percent rating under 
the provisions of 38 C.F.R. § 3.324 cannot be favorably 
applied at this time.  As the claim has been rendered moot, 
the appeal must be dismissed.  



ORDER

An increased rating for the service-connected hepatitis is 
denied.  

An increased rating of 10 percent for the service-connected 
dermatitis is granted, subject to the regulation controlling 
the disbursement of VA monetary benefits.  

The claim for a 10 percent rating based upon multiple, 
noncompensable, service-connected disabilities pursuant to 38 
C.F.R. § 3.324 is dismissed.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


